 In the Matter of GULF OIL CORPORATIONandGULF EMPLOYEESASSOCIATIONOF NEWENGLANDIn the Matter of GULF OIL CORPORATIONandOII.WORKERS INTERNA-TIONAL UNION, LOCAL 381, AFFILIATED WITH THE CONGRESSOF INDUS-TRIAL ORGANIZATIONSIn the Matterof GULFOIL CORPORATIONandOILWORKERS INTERNA-TIONAL UNION,LOCAL381, AFFILIATED WITH THE CONGRESS OF INDUS-TRIAL ORGANIZATIONSCases Nos. R-1564, R-1563 and R-1564, respectivelySUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESANDORDERMarch 4,1940On January 11, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceedings.In the Decision the Board found thatall the non-supervisory employees of the Company in its Bostonmarketing division, exclusive of executives and clerks, constituted aunit appropriate for the purposes of collective bargaining, and di-rected an election among the employees in the appropriate unit todetermine whether or not they desired to be represented by GulfEmployees Association of New England, herein called the Associa-tion.We found at the same time that the plant units requested byOilWorkers International Union, Local 381, affiliated with the Con-gress of Industrial Organizations, herein called the International, forthe larger plants of the Company, might not be inappropriate if theemployees in the division did not desire yet to be represented by anexclusive representative in a unit comprising the entire division, andstated that we would not dismiss the petitions of the International119 N. L.R. B. .334.21 N. L.R. B., No 1497 98DECISIONSOF NATIONALLABOR RELATIONS BOARDunless it appeared as a result of the election that organization hadproceeded sufficiently to designate an exclusive representative for thedivision-wide unit.Pursuant to the Direction of Election, an election by secret ballotwas conducted from January 29 to February 3, 1940, inclusive, underthe direction and supervision of the Regional Director for the FirstRegion.On February 5, 1940, the Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties to the proceeding his Election Report.No objections tothe conduct of the ballot or the Election Report have been filed byany of the parties.The Regional Director reported the following results of the election :Total number eligible______________________________________ 536Total number of valid votes cast------------------------------------ 490Total number of ballots for the Association___________________ 4,36Total number of ballots against the Association-------------------.54Total number of blank ballots_________________________0Total number of challenged ballots__________________________0Total number of void ballots________________________________0We find that organization has proceeded sufficiently throughoutthe division to designate the Association as exclusive representativefor the division-wide unit.We shall therefore certify the Associationas exclusive bargaining representative for all employees in "the appro-priate unit, and dismiss the petitions of the International.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat Gulf Oil Employees Association of NewEngland has been designated and selected by a majority of the non-supervisory employees in the Boston marketing division of Gulf OilCorporation, exclusive of executives and clerks, for the purposes ofcollective bargaining, and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, Gulf Employees Associa-tion of New England is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment. GULF OIL CORPORATIONORDER99IT IS IIEREBY OBDEI.FD that the petitions for investigations and certifi-cation ofrepresentativesfiled by Oil Workers International Union,Local381, affiliatedwith the Congress of IndustrialOrganizations, be,and they herebyare, dismissed.MR. WILLIAM M. LEISERsoN took no part in the consideration of theabove Supplemental Decision,Certificationof Representatives, andOrder.